Citation Nr: 0948810	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary heart 
disease (CAD) to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1943 to May 
1946 and from February 1951 to December 1958.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims for 
service connection for CAD and hypertension.  The Veteran 
disagreed and perfected an appeal.

The Veteran and his representative presented testimony at a 
March 2008 hearing at the RO before a local hearing officer, 
and at a video conference hearing before the undersigned 
Veterans Law Judge (VLJ) in October 2009.  Transcripts of 
both hearings have been associated with the Veteran's VA 
claims folder.


FINDINGS OF FACT

1.  The competent medical evidence demonstrating that the 
Veteran's service-connected PTSD as likely as not aggravated 
his CAD disorder is at least in equipoise.

2.  The competent medical evidence demonstrating that the 
Veteran's service-connected PTSD as likely as not aggravated 
his hypertension disorder is at least in equipoise.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for CAD is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Entitlement to service connection for hypertension is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected PTSD 
disability has aggravated his diagnosed CAD and hypertension 
conditions.  He seeks service connection.

The Board will briefly address preliminary matters.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

As discussed below, the Board is granting service connection 
for both claimed disabilities.  Therefore, any lack of notice 
provided is not prejudicial to the Veteran because he 
prevails on his claim for service connection.  Moreover, any 
failure of VA to provide the Veteran with assistance in 
developing evidence to substantiate his claim is also not 
prejudicial to the Veteran because he prevails on his claim 
for service connection.  Thus, the Board finds that there is 
no prejudicial error regarding fulfillment of the duties to 
notify or assist.

Moreover, the Board finds that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
As noted in the Introduction, the Veteran has been 
represented and has presented evidence and testimony at both 
a local hearing and at a video conference hearing before the 
undersigned VLJ.

Entitlement to service connection for coronary heart disease 
(CAD) to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

Entitlement to service connection for hypertension to include 
as secondary to service-connected PTSD.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Preliminarily, the Board observes that the Veteran has 
pursued this claim as a secondary service connection claim.  
He has not claimed that he incurred either heart disease or 
hypertension during active duty service, but rather contends 
that his service-connected PTSD has aggravated both 
conditions.  The Board will address the issues on that basis.

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address each element with regard to each claim in 
turn.

With regard to element (1) and both claims, the Board notes 
that in a March 2006 medical report the VA contract physician 
reported that the Veteran was diagnosed with both CAD and 
hypertension.  Thus, element (1) is met as to both 
conditions.

With regard to element (2), the record shows that the Veteran 
is service-connected with PTSD.  Thus, element (2) is also 
met.

The crux of this claim is whether there is sufficient medical 
nexus evidence between the claimed conditions and the 
service-connected disability.  The Board finds that there is 
and that the Veteran prevails.

The record includes the March 2006 QTC physician's opinion 
that it is at least as likely as not the Veteran's CAD and 
hypertension are aggravated by his service-connected PTSD 
disability.  Dr. J.L. reports that a 1999 study showed the 
relationship between PTSD and the two conditions.

In addition, the Veteran has submitted the letters of Dr. 
R.W. M.D., Dr. R.C. M.D., and Dr. J.C. M.D., all of whom 
state that the Veteran's PTSD has contributed, is related to, 
or has aggravated the Veteran's CAD and hypertension 
conditions.  Dr. J.C. referred to a study showing a 
relationship between PTSD and CAD and hypertension.

In contrast, a March 2007 VA nurse practitioner provided an 
opinion stating that "it is less likely than not that the 
PTSD aggravated these [CAD and hypertension] beyond their 
natural progression."  The VA nurse practitioner does not 
refer to any specific medical literature, but simply states 
that there are "many correlations and associations but no 
definitive link between stress and the development or 
aggravation of coronary artery disease and hypertension."  
She states that stress can induce a temporary elevation of 
blood pressure, but that such a temporary elevation "does 
not aggravate or cause the underlying condition of 
hypertension or lead to coronary artery disease."

In its assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so. See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The probative value of an 
expert's opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  


Here, the record includes the multiple and long term 
treatment records of doctors R.W. and J.C.  It is evident 
from the record that both physicians have treated the Veteran 
over a period of time and are well acquainted with his 
condition.  They have both in letters, dated January 2008 and 
August 2007, respectively, that there is a relationship 
between the Veteran's CAD and hypertension conditions and his 
service-connected PTSD disability.  On the other hand, the VA 
nurse practitioner concluded that although there were 
"correlations" there was no "definitive" link between PTSD 
or stress and CAD or hypertension.  

Although not disparaging the qualifications of the nurse 
practitioner, see Goss v. Brown, 9 Vet. App. 109 (1996), her 
qualifications are less impressive than those of the medical 
doctors who specifically found a basis for a medical nexus 
between the claimed conditions and the service-connected 
condition. See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  In addition, the issue 
is not whether there is a "definitive" link between the 
conditions, but rather whether it is as likely as not that 
there is a nexus between them.  After review of the entire 
record, the Board finds that the conclusions of four 
physicians that there is such a nexus combine to outweigh the 
opposing conclusion of the VA nurse practitioner.  

In sum, the Board finds that the medical evidence supporting 
a conclusion that there is a medical nexus between CAD and 
hypertension and PTSD is at least in equipoise.  For that 
reason, the Board finds that service connection is warranted 
for both CAD and hypertension.




ORDER

Entitlement to service connection for CAD is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for hypertension is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


